—In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated June 4, 2002, which granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The plaintiff failed to come forward with admissible evidence, and thus did not rebut the defendants’ initial showings that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Amato v Psaltakis, 279 AD2d 439 [2001]). Thus, the Supreme Court properly granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them (see Licari v Elliott, 57 NY2d 230 [1982]). Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.